Case 2:21-cr-00059-Z-BR Document 27 Filed 09/13/21 Page1of1 PagelD 64

US. DISTRICT COURT
IN THE UNITED STATES DISTRICT CO RR LED OF TEXAS

 

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEKAS
AMARILLO DIVISION SEP 13 2021
CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA § By. yf
§ uty,
Plaintiff, §
§
v. § 2:21-CR-59-Z-BR-(1)
§
SAMUEL DAKOTA PETTIS §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On August 27, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Samuel Dakota Pettis filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Samuel Dakota Pettis was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Samuel Dakota Pettis; and ADJUDGES Defendant Samuel Dakota Pettis guilty of Count One in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence will be imposed in accordance with the

Court’s sentencing scheduling order.

SO ORDERED, September /3 , 2021.

 

MATHEW J. KACSMARYK
UNITED STATES DISTRICT JUDGE
